                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Lindsay C. Demaree
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              E-mail: tasca@ballardspahr.com
                                                                                                                         6    E-mail: demareel@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant JPMorgan
                                                                                                                              Chase Bank, N.A.
                                                                                                                         8

                                                                                                                         9                              UNITED STATES DISTRICT COURT
                                                                                                                         10                                      DISTRICT OF NEVADA
                                                                                                                         11

                                                                                                                         12   MIHAELA CARSON,                             CASE NO. 2:20-cv-00012-GMN-NJK
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                         Plaintiff,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                          STIPULATION AND ORDER TO
                                                                                                                         14   v.                                          EXTEND TIME FOR JPMORGAN
                                                                                                                                                                          CHASE BANK, N.A. TO RESPOND TO
                                                                                                                         15   EQUIFAX INFORMATION SERVICES,               PLAINTIFF’S COMPLAINT
                                                                                                                              LLC; JPMORGAN CHASE BANK, N.A.,
                                                                                                                         16                                               (First Request)
                                                                                                                                                    Defendants.
                                                                                                                         17

                                                                                                                         18          JPMorgan Chase Bank, N.A.’s (“Chase”) response to Plaintiff Mihaela Carson’s

                                                                                                                         19   (“Plaintiff”) complaint is currently due January 29, 2020. Chase and Plaintiff agree

                                                                                                                         20   that Chase has up to and including February 28, 2020 to respond to Plaintiff’s

                                                                                                                         21   complaint, to provide time for the parties to investigate Plaintiff’s allegations and

                                                                                                                         22   discuss potential resolution and, if needed, for Chase to prepare a response.

                                                                                                                         23   ///

                                                                                                                         24   ///

                                                                                                                         25   ///

                                                                                                                         26   ///

                                                                                                                         27   ///

                                                                                                                         28


                                                                                                                              DMWEST #17703735 v1
                                                                                                                         1           This is the first request for an extension, and it is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           DATED this 29th day of January, 2020
                                                                                                                         4    BALLARD SPAHR LLP                             HAINES & KRIEGER LLC
                                                                                                                         5
                                                                                                                              By: /s/ Lindsay C. Demaree                    By: /s/ Shawn Miller
                                                                                                                         6    Joel E. Tasca                                 David H. Krieger
                                                                                                                              Nevada Bar No. 14124                          Nevada Bar No. 9086
                                                                                                                         7    Lindsay C. Demaree                            Shawn W. Miller
                                                                                                                              Nevada Bar No. 11949                          Nevada Bar No. 7825
                                                                                                                         8    1980 Festival Plaza Drive, Suite 900          8985 S. Eastern Avenue, Suite 350
                                                                                                                              Las Vegas, Nevada 89135                       Henderson, Nevada 89123
                                                                                                                         9                                                  dkrieger@haninesandkrieger.com
                                                                                                                              Attorneys for Defendant JPMorgan              (702) 880-5554
                                                                                                                         10   Chase Bank, N.A.
                                                                                                                                                                            Attorneys for Plaintiff
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                     ORDER
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                     IT IS SO ORDERED:
                                                                                                                         14

                                                                                                                         15

                                                                                                                         16                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                         17
                                                                                                                                                                     DATED:        January 31, 2020
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #17703735 v1
